Name: Commission Regulation (EC) NoÃ 1123/2008 of 12Ã November 2008 fixing a single percentage for acceptance of the amounts notified by the Member States to the Commission concerning the applications for the grubbing-up premium
 Type: Regulation
 Subject Matter: economic geography;  agricultural policy;  public finance and budget policy;  agricultural structures and production;  beverages and sugar;  agricultural activity
 Date Published: nan

 14.11.2008 EN Official Journal of the European Union L 303/5 COMMISSION REGULATION (EC) No 1123/2008 of 12 November 2008 fixing a single percentage for acceptance of the amounts notified by the Member States to the Commission concerning the applications for the grubbing-up premium THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 479/2008 of 29 April 2008 on the common organisation of the market in wine, amending Regulations (EC) No 1493/1999, (EC) No 1782/2003, (EC) No 1290/2005, (EC) No 3/2008 and repealing Regulations (EEC) No 2392/86 and (EC) No 1493/1999 (1), and in particular Article 102(4) thereof, Whereas: (1) The eligible applications notified by the Member States to the Commission by 15 October 2008 according to Article 102(2) of Regulation (EC) No 479/2008 exceed the maximal annual budget for the grubbing-up scheme for the 2008/2009 wine year, i.e. EUR 464 million, as laid down in Annex VII to that Regulation. Therefore, a single percentage for acceptance of the amounts notified actually should be fixed. (2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Grubbing-up applications notified to the Commission under Article 102(2) of Regulation (EC) No 479/2008 shall be accepted for 45,9 % of the amounts covered. The budget limits for the Member States concerned are laid down in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 November 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 148, 6.6.2008, p. 1. ANNEX Budget limits for the Member States for the grubbing-up payments in the 2008/2009 wine year Member State Budget for the grubbing-up (EUR) Bulgaria 0 Czech Republic 17 543 Germany 178 162 Greece 7 135 657 Spain 236 056 395 France 70 643 521 Italy 116 113 326 Cyprus 6 820 744 Luxembourg 6 675 Hungary 9 812 320 Malta 0 Austria 1 875 586 Portugal 13 961 350 Romania 49 920 Slovenia 198 093 Slovakia 1 130 707